Citation Nr: 1029251	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  10-22 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date prior to August 26, 2006 for the 
grant of service connection for chorioretinitis, left eye. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The Veteran served on active duty from July 1945 to August 1946.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2010 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which granted service connection for chorioretinitis, 
left eye, and assigned a 10 percent evaluation, from August 26, 
2006. The Veteran appealed the effective date of service 
connection. 

The May 2010 Statement of the Case (SOC) in this matter 
previously identified      the issue on appeal as an earlier 
effective date for a 10 percent evaluation for chorioretinitis, 
left eye. The correct characterization of the issue however is as 
stated above on the title page, because service connection must 
be established for a claimed disorder first as a prerequisite to 
assign any disability rating. The Board's restatement of the 
issue has no detrimental impact upon adjudication of the appeal, 
in part given that the Veteran has been notified of all 
applicable regulations.              The contentions he has 
raised also address the general concern of "retroactive 
compensation," and presumably he has provided all evidence and 
information to support his appeal already notwithstanding the 
procedural formulation of the question raised in this case. 
Accordingly, the Board will proceed with a decision on the 
merits.


FINDINGS OF FACT

1.	The Veteran filed a claim for entitlement to service connection 
for chorioretinitis, left eye on August 26, 2006. Medical 
evidence received subsequently confirmed his substantive 
entitlement to that benefit.

2.	There is no earlier pending unadjudicated claim of record for 
entitlement to that benefit. 


CONCLUSION OF LAW

The criteria are not met for an earlier effective date than 
August 26, 2006 for          the award of service connection for 
chorioretinitis, left eye. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 
5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits. Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf. See also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory 
amendment effective for claims pending as of or filed after May 
30, 2008 removed the requirement that VA specifically request the 
claimant to provide any evidence in his or her possession that 
pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), 
later codified at 38 CFR 3.159(b)(1) (2009).


In regard to the claim on appeal, the requirement of VCAA notice 
does not apply. Where a claim for service connection has been 
substantiated and an initial rating and effective date assigned, 
the filing of a Notice of Disagreement (NOD) with         the 
RO's decision as to the assigned effective date does not trigger 
additional        38 U.S.C.A. § 5103(a) notice. The claimant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to either of these "downstream 
elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 
See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This 
is the case here, in that the claim for service connection for 
chorioretinitis, left eye, has been substantiated, and no further 
notice addressing the downstream effective date requirement is 
necessary.  

The RO has taken appropriate action to comply with the duty to 
assist the Veteran. In this regard, the issue at hand is one of 
whether an earlier effective date of service connection is 
warranted based upon existing evidence of record, so no recent 
development of this case was required. In support of his claim, 
the Veteran has provided numerous personal statements. He has not 
requested the opportunity for a hearing. There is no indication 
of any further available evidence or information that has not 
already been obtained. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 C.F.R. 
§ 3.159(c)(4). Under these circumstances, no further action is 
necessary to assist the Veteran. 

In sum, the record reflects that the facts pertinent to the claim 
have been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant regarding 
what further evidence he should submit to substantiate his 
claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 
Accordingly, the Board will adjudicate the claim on the merits. 






Governing Law and Analysis

Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 and 38 C.F.R.           § 3.400. 
Except as otherwise provided, the effective date of an evaluation 
and an award of compensation benefits that is based on an 
original claim, claim reopened after a final disallowance, or 
claim for increase will be the date the claim was received or the 
date entitlement arose, whichever is later. See 38 C.F.R. § 
3.400. 
 
The specific provision for the assignment of an effective date 
for an award of compensation benefits following the grant of an 
original claim for service connection, is that the effective date 
will be the day following separation from active service or date 
entitlement arose if the claim is received within one year after 
separation from service, and otherwise, the date of receipt of 
claim, or date entitlement arose, whichever is later. See 38 
C.F.R. § 3.400(b)(2)(i). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any 
communication indicating intent to apply for a benefit under the 
laws administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, the 
benefit sought. 38 C.F.R.                  § 3.155(a); Criswell 
v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 
F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain 
language of the regulations require a claimant to have an intent 
to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 
1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim 
for benefits must be in writing).

Previously, a June 1950 Board decision had granted service 
connection for chorioretinitis of the right eye. The Veteran did 
not file any additional claims for VA benefits for several years 
thereafter.

In August 2006, the Veteran filed an informal claim requesting an 
increase in rating for his right eye disability. He further 
indicated at that time that a physician had disclosed to him that 
the condition in the right eye also existed in the left eye.         
The RO interpreted the Veteran's correspondence as a claim for 
increased rating for the right eye condition, and an original 
claim for service connection for a left eye disability. 

The Veteran underwent a March 2010 VA Compensation and Pension 
examination in connection with this case. The VA examiner 
diagnosed chorioretinal scarring in each eye secondary to a 
bilateral chorioretinitis sustained in 1945 or 1946. The VA 
examiner further opined that the scarring in the left eye existed 
during service,           at the same time as the right eye 
chorioretinitis, but was simply missed because of its location 
further away from the optic nerve.

Through an April 2010 rating decision, the RO granted service 
connection for chorioretinitis, left eye, with a 10 percent 
evaluation effective from August 26, 2006. (The Veteran later 
indicated in a telephone conversation with a VA representative 
that he was withdrawing his prior disagreement with the 
continuing denial of a rating higher than 10 percent for 
chorioretinitis, right eye.)

Based upon direct application of the law governing the assignment 
of effective dates, the RO correctly assigned an effective date 
of service connection for chorioretinitis, left eye of August 26, 
2006, as this represented the date of receipt of the claim for 
entitlement to that benefits. See 38 C.F.R. § 3.400(b)(2)(i).                   
The substantive entitlement to that benefit did not actually 
arise until there was a March 2010 VA medical examination finding 
that the Veteran likely had left eye chorioretinitis in military 
service, and under strict application of the law the effective 
date must be based upon which is later, the date the claim was 
received         or when date entitlement arose. Regardless of 
this, the RO assigned the date of claim, the earlier date, as the 
governing effective date in this case. What is readily apparent, 
however, is that no earlier effective date is potentially 
assignable.           There is no indication of any pending 
unadjudicated claim for service connection for left side 
chorioretinitis filed by the Veteran prior to August 26, 2006, 
including any statement or attempt to contact VA that may be 
reasonably construed as a valid informal claim. The first 
instance upon which the Veteran ever claimed service connection 
for a left eye disability was in August 2006, and at no earlier 
point.          The law on effective dates therefore does not 
recognize the basis for any earlier award of benefits.

In furtherance of this claim, the Veteran contends that medically 
he had manifested the condition of left eye chorioretinitis 
during service, as the March 2010 VA Compensation and Pension 
examination report sets forth. While this may indeed have been 
the case, the fact remains that the VA adjudicatory process to 
obtain benefits for such a condition was not commenced until 
August 2006. Under the applicable law and regulations, the 
principles governing the assignment of effective dates are 
binding and dispositive. See 38 U.S.C.A. § 7104(c). 

Accordingly, the claim for an effective date prior to August 26, 
2006 for the      grant of service connection for 
chorioretinitis, left eye is being denied.                          
The preponderance of the evidence is unfavorable on the claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b); 38 C.F.R.            § 3.102.


ORDER

The claim for an earlier effective date than August 26, 2006 for 
the grant of service connection for chorioretinitis, left eye is 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


